COOK, Judge
(concurring in part and dissenting in part):
I agree with the disposition of the instructional issue in Part I of Chief Judge Everett’s opinion, but I am impelled by the law and the record before us to dissent from the remainder of the opinion because the issue is not substitution of counsel but the delegation of responsibility to another lawyer.
*226Elsewhere, I set out my reservations as to imposition upon civilian counsel of the duty to represent an accused during review of the record of his conviction, absent evidence that counsel is obligated to do so under his retainer with the accused.1 However, the Court has consistently assumed,2 in the absence of evidence to the contrary, that a civilian lawyer representing an accused at trial remains his counsel after trial, for the purpose of receiving service of, and responding to, the staff judge advocate’s post-trial review, as provided by the Goode rule.3
Here, in his affidavit, civilian counsel does not expressly admit his awareness of his responsibility in respect to the post-trial review. However, he declares, unequivocally, that he does “not doubt the truthfulness of SFC McNair’s statement.”
McNair’s memorandum for the record demonstrates that Attorney Sepe, civilian counsel, knew that, as trial defense counsel, he had to receive, and respond to, the staff judge advocate’s review. The memorandum, which Sergeant McNair later stated, “with full certainty,” set forth “exactly what took place,” attests that when Captain Braun, the detailed defense counsel, was served with the staff judge advocate’s review, he indicated he had not participated in the trial. As a result, arrangements were made to serve Attorney Sepe, but these failed. Several attempts to reach Mr. Sepe by telephone also failed. However, on June 18 Mr. Sepe telephoned McNair. He instructed McNair to give the record of trial to Captain Braun for the “post-trial work.”
In his own affidavit, Attorney Sepe does not deny that the conversation with Sergeant McNair took place. He says only: “I do not recall delegating to CPT Braun the task of studying the Post-Trial Review by the SJA or the Record of Trial.” The Court of Military Review evaluated the affidavits, and the other documentary matters submitted to it, and concluded they demonstrated that Attorney Sepe “advised .. . [the Government, in the person of Sergeant McNair who was the noncommissioned officer in charge of the staff judge advocate’s office] to make service on the detailed counsel” for accomplishment of the Goode review. In my opinion, the evidence compellingly supports the findings of fact by the Court of Military Review, and, therefore, the findings are binding upon this Court. United States v. Little, 1 M.J. 476 (C.M.A. 1976).
Having concluded that Attorney Sepe had requested Captain Braun to do the necessary “post-trial work,” the Court of Military Review observed that “[i]t is not uncommon for attorneys to share or delegate responsibilities in a given case.” Indeed, the practice of obtaining assistance from another lawyer for accomplishment of particular aspects of litigation, without the pri- or knowledge or consent of the client, is not only commonplace, but judicially sanctioned, when the arrangement does not burden the client beyond his retainer. As stated in Corpus Juris Secundum, the rule is that, subject to “this limitation” of not increasing the financial obligation of the client, a retained attorney is “at liberty to employ as many assistants in a case as he chooses.” In general terms, when retained counsel is unable to attend personally to the needs of his clients, he may “properly arrange with another competent lawyer to do what is necessary to protect the immediate interests of his clients during any period of absence or incapacity.” 7A C.J.S. Attorney and Client § 217. Sergeant McNair’s memorandum demonstrates that Attorney Sepe perceived himself to be in that situation, and, therefore, concluded that, notwithstanding Captain Braun had not previously participated in the case, the Captain could *227discharge the defense responsibilities during the post-trial proceedings. Consequently, he delegated those responsibilities to Captain Braun. That delegation served to protect “the immediate interests of” the accused because it assured that the defense reply to the staff judge advocate’s review would be submitted to the convening authority before he was likely to act on the case.4 There was, therefore, no substitution of counsel and no concomitant need to obtain accused’s consent to Captain Braun’s examination of, and response to, the staff judge advocate’s review.
As I agree with the Court of Military Review’s analysis of what transpired in the post-trial proceedings, I would affirm its decision.

. See Cook, Courts-Martial: The Third System in American Criminal Law, So.Ill.L.J. 1 (1978). See also United States v. Palenius, 2 M.J. 86 (C.M.A.1977).


. United States v. Ray, 6 M.J. 60 (C.M.A.1978); United States v. Davis, 5 M.J. 451 (C.M.A. 1978); United States v. Jeanbaptiste, 5 M.J. 374 (C.M.A.1978).


. United States v. Goode, 1 M.J. 3 (C.M.A. 1975).


. Under Dunlap v. Convening Authority, 23 U.S.C.M.A. 135, 48 C.M.R. 751 (1974), the expiration of more than 90 days between the imposition of post-conviction restraint upon an accused and the convening authority’s action gave rise to a rebuttable presumption that the delay was prejudicial to the accused. The rule has since been terminated by United States v. Banks, 7 M.J. 92 (C.M.A.1979). However, it was in effect at the time of these proceedings, and it exerted a strong influence upon a convening authority to act within the 90-day period to lessen the likelihood of a defense challenge to the timeliness of his action. See my separate opinion in United States v. Iverson, 5 M.J. 440, 447-48 (C.M.A.1978).